Exhibit 10.4

 

SUPPLY AGREEMENT

 

This Supply Agreement (this “Agreement”), dated November 3, 2015, is entered
into by and among Archrock Services, L.P., a Delaware limited partnership, and
EXLP Operating LLC (to be renamed Archrock Partners Operating LLC), a Delaware
limited liability company, on the one hand (each a “Buyer,” and collectively,
the “Buyers”), and Exterran Energy Solutions, L.P., a Delaware limited
partnership, on the other hand (“Seller”).  Buyers and Seller may be referred to
herein collectively as the “Parties” and individually as a “Party.”

 

WHEREAS, Seller is engaged in the design, engineering, manufacturing, and sale
of natural gas compression equipment, including the equipment described in
Schedule I hereto (the “Goods”);

 

WHEREAS, subject to the terms and conditions described herein, each Buyer
desires to purchase (and cause its respective subsidiaries to purchase) its and
their requirements of Goods from Seller, and Seller desires to sell and deliver
to each Buyer (or its respective subsidiaries, as applicable) such Goods from
time to time;

 

WHEREAS, the Parties are party to that certain Separation and Distribution
Agreement, by and among Exterran Holdings, Inc. (to be renamed Archrock, Inc.),
Exterran General Holdings LLC, Seller, Exterran Corporation, AROC Corp. (f/k/a
Exterran Finance Corp.), EESLP LP LLC, AROC Services GP LLC (f/k/a Exterran
Controlled GP LLC), AROC Services LP LLC (f/k/a Exterran Controlled LP LLC), and
Archrock Services, L.P. (f/k/a Exterran US Services OpCo, L.P.), dated as of
November 3, 2015 (the “Separation and Distribution Agreement”); and

 

WHEREAS, contemporaneously with the execution of this Agreement, the Parties
have entered into that certain Storage Agreement for the storage of certain of
Buyers’ property (the “Storage Agreement”).

 

NOW THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth in this Agreement, the payments which may be
made by the Buyers to Seller pursuant to the provisions hereof, and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
Parties hereto agree as follows:

 

ARTICLE I.
PURPOSE; RESERVATION; FORECAST

 

1.1          Purpose; Exclusivity.  Subject to the terms and conditions of this
Agreement, during the Term (as defined below), each Buyer shall purchase (and
shall cause its respective subsidiaries to purchase) all of its and their
respective requirements for Goods exclusively from Seller, and Seller agrees to
satisfy such requirements, in each case, in accordance with the terms and
conditions of this Agreement.

 

1.2          Purchase Orders.  The terms of each purchase and sale of Goods
under this Agreement that are not otherwise set forth in this Agreement will be
set forth and further described in a written purchase order (together with the
various documents, information, instructions and other requirements describing
the work to be performed, including designs, drawings and written
specifications, an “Order”). A Buyer’s execution of any Order or taking delivery
of any part of the Goods described therein shall constitute acceptance of the
terms and conditions contained in such Order and herein.  Seller expressly
rejects any terms and conditions submitted by a Buyer that are inconsistent with
or in addition to the terms and conditions contained herein, and Seller’s
agreement to provide the Goods is expressly conditioned upon each Buyer’s
acceptance of the terms and conditions contained herein.  No waiver or
alteration of, or addition to, the terms and conditions contained herein shall
be binding unless expressly

 

--------------------------------------------------------------------------------


 

set forth in an Order and executed by Seller and the applicable Buyer party to
such Order or otherwise expressly agreed to in writing by Seller and such Buyer
party to such Order; provided, however, that any such waiver, alteration or
other change shall be applicable only to such Order and shall not otherwise
alter or amend the terms of this Agreement.

 

1.3          Change Orders; C-Series Orders.

 

(a)           Subject to the Parties’ agreement on extra cost or schedule delays
and except as otherwise provided herein, a Buyer may reasonably increase or
decrease the scope or change the schedule of the Order at any time during the
course of the work to be performed. Any change that affects the cost or schedule
of the work to be performed, as well as changes occasioned by revised or added
specifications, drawings, data, or instructions, will be clearly defined by the
applicable Buyer in a change order in the form of Exhibit A hereto (together
with the various documents, information, instructions and other requirements
describing the change to the work to be performed, including designs, drawings
and written specifications, a “Change Order”).  Any such Change Order, when
received and accepted by Seller, shall be deemed an amendment to the applicable
Order, and Seller shall comply with its terms promptly and fully.  Unless
otherwise expressly agreed and recorded in the Change Order, such Change Order
shall cover all effects of a specific variation on the price under the
applicable Order. When a Change Order reduces or omits any part of an Order, the
portion of the price under such Order that relates to the reduction or omitted
part shall be deducted from the total price to be paid. Any change in the Change
Order shall not extend any completion date set out in the applicable Order
unless it is first approved by the applicable Buyer in writing. Notwithstanding
the foregoing, representatives of the applicable Buyer shall have authority to
give written instructions to make reasonable and minor changes in the scope or
specifications of an Order to the extent such changes involve no additional cost
or schedule delays and are consistent with the spirit and purpose of the work
described in the Order. However, if such representative’s instructions for
changes to the Order would involve any extra cost or schedule delays to the
applicable Buyer (as reasonably determined by Seller), Seller shall give such
representative prior written notice of the amount involved and shall not
commence to perform such work until after receiving a signed Change Order from
the applicable Buyer.

 

(b)           With respect to any Order for Goods designated as “C-Series”
equipment and products, if Buyer provides changes to the cylinder configuration
of such Goods no later than ten (10) weeks prior to the delivery date of such
Goods, the delivery date of such Goods will not be impacted.

 

1.4          Forecast Requirements and Lead Time Notices.

 

(a)           Buyers’ Forecast. During the first full calendar week of each
calendar month during the Term (as defined below), Buyers (on behalf of
themselves and their respective subsidiaries), shall deliver to Seller a written
forecast (the “Forecast Notice”) of their good faith estimate of their combined
fabrication requirements for Goods (the “Forecast Requirements”) for the six
(6) month  period (or such longer or shorter period as the Parties shall jointly
agree or, if shorter, for the remainder of the Term) beginning on the first day
of the following month (such period, the “Forecast Period”); provided, however,
that no Buyer shall have any requirement to meet any Forecast Requirement nor
any liability to Seller based on any Forecast Requirement estimated in good
faith.  The Parties shall meet during the third full calendar week of every
month during the Term to review the Forecast Requirements presented by Buyers
and discuss any matters that may impact Seller’s ability to meet the Forecast
Requirements.  Exhibit B hereto sets forth each Buyer’s Forecast Requirements
for the initial Forecast Period beginning on the date hereof.  If either Buyer
fails to deliver a Forecast Notice when required, then the Forecast Requirements
with respect to the last month of that Forecast Period shall be zero until such
Buyer delivers its next Forecast Notice, at which time the Forecast Requirements
shall change to reflect the Forecast Requirements set forth in that Forecast
Notice.

 

2

--------------------------------------------------------------------------------


 

(b)           Seller’s Notice Obligation for Major Component Lead Times. 
Schedule V hereto sets forth, as of the date of this Agreement, Seller’s
anticipated delivery times from suppliers to Seller of engines, compressors or
coolers (each, a “Major Component”) that may comprise a portion of the Goods. 
Schedule V shall be binding on the Parties with respect to the Order procedures
set forth in Section 1.5, below; provided, however, that Seller shall be
entitled, by written (which shall include email) notice to Buyers, to update
Schedule V as promptly as practicable, but in any event within two (2) business
days, after Seller receives notice of any changes to such delivery times as a
result of such changes, and after such update, the revised Schedule V will be
binding on the Parties with respect to the Order procedures set forth in
Section 1.5 below.

 

(c)           Alteration of Lead Time Associated with Large Orders.  In the
event a Buyer submits an Order in good faith that requires an increase in lead
time to accommodate the size of such Order, then Seller shall notify Buyer in
writing as promptly as practicable, but in any event within two (2) business
days, after Seller receives such Order of any required changes to Schedule V to
accommodate such Order, and after such notice, such new Schedule V will be
binding on the Parties with respect to the Order procedures set forth in
Section 1.5 below.

 

(d)           Additional Confidentiality Provisions.  In addition to the
confidentiality and limited-use provisions set forth in the Separation and
Distribution Agreement, including in Section 8.10 thereof, Seller agrees not to
(a) provide to Seller’s sales personnel or sales management personnel (other
than members of Seller’s executive management, including any senior vice
president thereof) any customer-specific information contained in the Forecast
Requirements or otherwise provided to Seller in connection with this Agreement
or (b) use such information for any purpose other than to consummate the
transactions contemplated by this Agreement.

 

1.5          Order Procedures.

 

(a)           Goods, Delivery Date and Price.  Seller shall not be required to
sell to Buyers, and Buyers shall not be required to purchase from Seller, any
Goods unless and until an Order is executed and delivered.  Purchase orders
shall be made by a Buyer’s delivery to Seller of a proposed Order that shall
specify, among other things, (i) the Goods Buyer proposes to purchase and
(ii) the proposed delivery date of such Goods to Buyer.  Buyers shall use their
respective commercially reasonable efforts to place all orders for Goods
pursuant to proposed Orders with delivery dates that are within the applicable
time period set forth in Section 1.5(b).  A proposed Order with delivery dates
that are within such applicable time period shall be a “Conforming Order”. 
Seller shall, within two (2) business days after receipt of a proposed Order,
confirm in writing its acceptance or rejection of such Order, including the
price of such Order which shall be determined in accordance with Section 4.1;
provided, however, that Seller may not reject a Conforming Order without Buyer’s
consent.

 

(b)           Specific Delivery Dates for Conforming Orders.  For an Order to
constitute a Conforming Order, Buyer shall specify a delivery date no earlier
than the shortest applicable period specified below:

 

(i)            the longest period for delivery for any Major Component, as set
forth on Schedule V, plus six (6) weeks; or

 

(ii)           the time periods provided in Schedule V, with respect to Goods
utilizing Buyer-provided inventory.

 

(c)           Nonconforming Orders.  Buyer may, from time to time and in good
faith, place an Order for a delivery date that is not in compliance with a
Conforming Order (each such Order, a

 

3

--------------------------------------------------------------------------------


 

“Nonconforming Order”).  In the event a Buyer places a Nonconforming Order,
Seller may, but shall not be obligated to, accept such Nonconforming Order at
the price determined in accordance with Section 4.1.  In lieu of accepting such
order, Seller may inform the Buyer that Seller is willing to accept the
Nonconforming Order, including the proposed delivery date, at a price other than
the price determined in accordance with Section 4.1 or with an alternative
delivery date.  Buyer may then (i) confirm acceptance of the Nonconforming Order
at Seller’s proposed price and with Seller’s proposed delivery date or (ii) if
Seller’s proposed price was above the price determined in accordance with
Section 4.1 or Seller’s proposed delivery date was later than Buyer’s request,
acquire the Goods subject to such Nonconforming Order from a third party with
either or both (y) a price lower than Seller’s proposed price and/or (z) a
delivery date no later than the later of Buyer’s proposed delivery date or
Seller’s proposed delivery date.

 

1.6          Exclusivity Exceptions for Acquired Businesses.

 

Notwithstanding Section 1.1 of this Agreement, if a Buyer or any of its
subsidiaries acquires, including by merger, consolidation or otherwise, a
company or the assets of a business (each, a “Target”):

 

(i)            that is not a party or subject to a third party agreement for the
firm purchase and supply of Goods, then such Buyer and Seller each shall use
commercially reasonable efforts to cause such Target’s requirements for Goods to
be included within the Buyer’s Orders subject to the terms and conditions of
this Agreement;

 

(ii)           that is a party or subject to a third party agreement for the
firm purchase and supply of Goods, then Buyer (A) shall be entitled to honor any
and all firm order commitments placed under that agreement prior to the
completion of the acquisition and (B) shall not be obligated to include such
Target’s requirements under this Agreement as long as the amount of Goods
ordered from parties other than Seller in respect of the Target’s business in
any twelve (12) month period shall not exceed the amount purchased for that
business from parties other than Seller over the twelve (12) month period
immediately preceding the acquisition; or

 

(iii)          that manufactures and supplies Goods, then such Buyer and its
subsidiaries shall continue to procure their requirements for Goods from Seller
pursuant to this Agreement and not (whether in whole or in part) from such
Target.

 

ARTICLE II.
TERM; TERMINATION

 

2.1          Term.  This Agreement shall be effective and shall continue in full
force and effect for a term of two (2) years commencing on the date hereof (the
“Term”), unless earlier terminated by the Parties in accordance with Section 2.2
or extended for additional one (1) year terms by mutual agreement of the
Parties.

 

2.2          Termination.

 

(a)           Prior to the expiration of the Term, this Agreement may be
terminated:

 

(i)            by any Party, if any other Party (A) is adjudged bankrupt, or a
general assignment is made for the benefit of creditors, or a receiver is
appointed on account of insolvency or (B) materially defaults in the performance
of any material provision of this Agreement, including the payment of any sum
due hereunder, and then fails to cure any such default within thirty (30) days
following written notice thereof;

 

4

--------------------------------------------------------------------------------


 

(ii)           by either or both Buyers if Seller’s on-time delivery rate to
Buyers for Goods in the aggregate over a 90-day period (which period shall begin
no sooner than February 1, 2016) is less than 95%, and Seller fails to remedy
its on-time delivery rate such that its on-time delivery rate over the 90-day
period following receipt of notice of a Buyer’s intention to terminate this
Agreement is greater than 95%;

 

(iii)          by either or both Buyers if Seller’s aggregate expense (including
reimbursements to Buyers in accordance with Section 7.1(c)) incurred in
repairing under warranty all natural gas compressors fabricated by Seller over a
90-day period exceeds (x) 2.5% of  (A) the total sales of natural gas
compressors to the Buyers for the four most recently completed, non-overlapping
90-day periods divided (B) by four (or, prior to the first anniversary of this
Agreement, each non-overlapping 90-day period since the date of this Agreement
divided by the number of 90 day periods since the date of this Agreement), and
Seller fails to remedy this average warranty cost such that its average warranty
cost over the 90-day period following receipt of notice of a Buyer’s intention
to terminate this Agreement is less 2.5% of the average specified above; or

 

(iv)          by either or both of the Buyers or Seller in accordance with
Article VI of this Agreement.

 

Any termination under Sections 2.2(a)(i), (ii) and (iii) shall be considered a
“Termination for Cause.”

 

(b)           A Buyer may, with forty-five (45) days’ advance written notice,
cancel an Order for convenience (“Cancellation for Convenience”); provided that
such Buyer shall not be permitted to cancel any Order for Goods scheduled for
completion within forty-five (45) days of such written notice.  Promptly upon
receipt of notice from a Buyer, Seller shall discontinue all work pertaining to
the Goods in accordance with and to the extent specified in the notice and shall
take commercially reasonable measures to minimize the costs incurred by such
cancellation.

 

(c)           This Section 2.2(c) sets forth certain remedies in addition to any
other remedies available to a Buyer or Seller under this Agreement for a
Cancellation for Convenience or a Termination for Cause by Seller or a Buyer, as
the case may be.  In the event of a Cancellation for Convenience during which
one or more Orders remain pending, the applicable Buyer shall promptly pay
Seller an amount no less than (i) the actual costs incurred by Seller in
connection with each such Order, including any costs related to the cancellation
of the Order and any of Seller’s subcontracts and any costs expended prior to
the time of cancellation or termination, as applicable, in connection with the
production and development of the Goods, plus (ii) fifteen percent (15%) of the
sum described in clause (i).  In the event of a Termination for Cause during
which one or more Orders remain pending, the applicable Buyer shall promptly pay
Seller an amount (A) no less than the actual costs incurred by Seller in
connection with each such Order, including any costs related to the cancellation
of the Order and any of Seller’s subcontracts and any costs expended prior to
the time of cancellation or termination, as applicable, in connection with the
production and development of the Goods divided by (B) .92.  Upon Seller’s
receipt of full payment, Seller shall, if so directed by the terminating Buyer,
ship to such Buyer at such Buyer’s expense, all Goods subject to the
Cancellation for Convenience or pending during such Termination for Cause
(whether finished or unfinished) for which such Buyer has made payment.  If the
terminating Buyer fails to take possession of such materials within thirty (30)
days of the date of full payment, including taking possession and storing at the
same location pursuant to the Storage Agreement, Seller shall have the right to
dispose of the Goods as it deems appropriate in its sole discretion, without
further obligation to such Buyer and without in any way affecting such Buyer’s
obligation hereunder. Seller, may, at its option, consider a Buyer’s written
request for reasonable delays in the delivery of Goods if received before
fabrication of such Goods has commenced.  Notwithstanding any such request, if
fabrication of the Goods

 

5

--------------------------------------------------------------------------------


 

has commenced or if Seller declines the applicable Buyer’s delay request, Seller
may proceed with fabrication and completion of the Goods without delay.  If
Seller approves the applicable Buyer’s delay request, such Buyer, upon Seller’s
acceptance of Buyer’s delay request, accepts the risk of loss for the Goods and,
notwithstanding anything to the contrary in the Storage Agreement, agrees to pay
Seller’s reasonable preservation and storage charges.  If Seller agrees to
accept the applicable Buyer’s delay request with respect to completed Goods, the
applicable Buyer shall execute documentation satisfactory to Seller
memorializing, among other things, the foregoing as well as the transfer to the
applicable Buyer of title to the Goods.

 

(d)           For the avoidance of doubt, the Parties’ remedies in the event any
Order is terminated in accordance with Article VI of this Agreement will not be
governed by this Section 2.2 and will be as provided therein.

 

ARTICLE III.
MANAGEMENT

 

3.1          Project Managers.  Seller will provide project managers for the
reasonable and customary support and handling of all Orders. The number of
project managers will be determined from time to time, in Seller’s sole
discretion after reasonable notice to the Buyer, taking into consideration each
Buyer’s Forecast Requirements at the time of such determination. Seller will
provide adequate fabrication, engineering and facility capacity to meet each
Buyer’s requirements for Goods.

 

3.2          Representatives; Meetings. The Parties agree to hold regular
meetings (at times to be mutually agreed by the Parties) between each Buyer’s
representatives and Seller’s representatives. Representatives of Seller will
provide reasonable and customary support on the design of the Goods and work
with each Buyer to identify possible efficiencies to optimize the design. In
addition, Seller shall provide Buyers with a written report each month with
respect to Seller’s delivery rate and incurred warranty costs (as described in
Sections 2.2(a)(ii) and (iii)) for the 90-day period preceding the current
calendar month, together with any supporting data that Buyers may reasonably
request to support such report.

 

ARTICLE IV.
PRICES; TAXES AND FEES

 

4.1          Prices.

 

(a)           Reference Prices. Schedule II hereto sets forth the prices (each
such price, as updated in accordance with this Section 4.1(a), a “Reference
Price”) of certain Goods, which prices shall be in effect for the first six
months of the Term of this Agreement. Prior to the expiration of each six-month
anniversary of the date of this Agreement, the Parties shall negotiate in good
faith to determine a revised Reference Price for each Good for which a Reference
Price existed during the prior six-month period.  Notwithstanding the foregoing,
if a Major Component vendor increases its pricing to Seller with respect to a
Good for which a Reference Price exists, the Parties shall negotiate in good
faith a revised Reference Price for such affected Good. If no such revised
Reference Price shall be agreed upon pursuant to this Section 4.1(a) with
respect to a particular Good, then the price of such Good shall thereafter be
determined in accordance with Section 4.1(b).

 

(b)           Cost-Plus Prices.  Except as set forth on Schedule III, with
respect to any Good (i) not set forth on Schedule II as of the date of this
Agreement or (ii) for which the Reference Price has expired and a new Reference
Price has not been agreed upon in accordance with Section 4.1(a), the price

 

6

--------------------------------------------------------------------------------


 

(the “Cost-Plus Price”) of such Good shall equal the total cost of such Good
determined in accordance with Schedule III hereto.

 

(c)           Cost-Plus Orders.  For each Order of a Good for which a Cost-Plus
Price applies, Seller shall provide a price form substantially in the form
attached hereto as Exhibit C (a “Price Form”) to the applicable Buyer, which
will be the basis for estimating the Base Cost of such Goods and for the
estimated Cost-Plus Price reflected in the Order (the “Order Price”). Within
sixty (60) days after delivery of the Goods, Seller shall provide the applicable
Buyer the actual Base Cost and the resulting actual Cost-Plus Price of the Goods
and either credit or bill the applicable Buyer the difference between the actual
Cost-Plus Price and the Order Price. The Buyer will have a right to audit any
determination of Base Cost submitted by Seller for Goods, which right shall
include the right to reasonably review time records for engineering services and
shop hours, invoices for major equipment and subcontractors, average inventory
costs for stocked materials and other reasonable documentation as appropriate
and not unreasonably burdensome to Seller.

 

4.2          Payment.  The terms of payment are net cash in U.S. dollars via
wire transfer to account(s) specified by the Seller from time to time, according
to the agreed payment milestone schedule on Schedule IV or, if none, on or
before delivery.  If shipment is made in installments, a pro rata payment shall
be due as each shipment is delivered.  Prices quoted are FCA Seller’s facility
(here and throughout this Agreement, as defined by INCOTERMS 2010) with any
shipping and unloading charges to be paid by the applicable Buyer unless
otherwise agreed to in writing by Seller and such Buyer in the applicable Order.
The prices quoted in the applicable Order do not include the price of any
changes in or to the Goods or any other costs that may arise from any Change
Order accepted by Seller.

 

4.3          Taxes and Fees.  All prices are exclusive of any federal, state or
local property, license, privilege, sales, use, excise, gross receipts or other
taxes or fees which may now be or hereafter become applicable to the Goods or
the purchase or sale thereof or to any services performed in connection
therewith, and all such taxes and fees shall be for the applicable Buyer’s
account. If a Buyer claims a tax exemption with respect to a purchase under this
Agreement, such Buyer must promptly provide documentation substantiating such
exemption in a form and of a nature satisfactory to Seller and in compliance
with applicable law.  In addition, if a Buyer claims a tax exemption on the
basis of removing the Goods from the state or country of fabrication, then
(A) in the case of Goods to be shipped outside of the country of fabrication,
the documentation substantiating such exemption shall include (i) a copy of a
bill of lading issued by a licensed and certified carrier of persons or property
that shows Seller as consignor, the Buyer as consignee and a delivery point
outside the territorial limits of the United States; (ii) documentation that is
valid under 34 TEX. ADMIN. CODE § 3.360 or any successor statute or regulation
(relating to customs brokers) provided by a licensed customs broker certifying
that the Goods will be exported to a point outside the territorial limits of the
United States; (iii) formal entry documents from the country of destination
showing that the property was imported into a country other than the United
States; or (iv) a copy of the original airway, ocean or railroad bill of lading
issued by a licensed and certified carrier that describes the Goods being
exported and a copy of the air forwarder’s, ocean forwarder’s or rail freight
forwarder’s receipt if air, ocean or rail freight forwarder takes possession of
the Goods in Texas; and (B) in the case of Goods fabricated in Oklahoma, the
documentation substantiating such exemption shall include a written statement
from the applicable Buyer to Seller certifying that the Goods will immediately
leave Oklahoma and will not be used in Oklahoma.  Each Buyer shall, and shall
cause its Indemnitees (as defined below) to, release, indemnify, defend and hold
Seller and its Indemnitees from and against any and all Claims (as defined
below), including without limitation Claims with respect to taxes (and fines,
penalties and interest relating thereto), arising from or related to (i) such
Buyer’s failure to timely or properly satisfy the documentation requirements of
this Section 4.3 or (ii) any taxing authority’s failure to recognize the tax
exemption claimed by such Buyer.  If Seller executes a waiver of a statute of
limitations applicable to taxes in connection with an audit conducted by a

 

7

--------------------------------------------------------------------------------


 

governmental taxing authority that covers Seller’s sale of Goods to a Buyer,
such Buyer agrees to likewise waive any statute of limitations otherwise
restricting Seller’s ability to collected taxes, fines, penalties and interest
from such Buyer related to such Buyer’s purchase of the Goods.

 

4.4          Interest & Attorney’s Fees.  In the event of default in the payment
of any amounts owed hereunder, interest at a rate per annum equal to the lesser
of (i) the Prime Rate plus one and one-half percent (1.5%) and (ii) the maximum
rate permitted by applicable law, will be assessed on the unpaid balance from
the date payment was due.  In the event that Seller, following a default in
payment of amounts owed by a Buyer, seeks representation of counsel with regard
to the collection of such payments, the applicable Buyer also agrees to pay all
fees, expenses and costs of collection incurred by Seller, including reasonable
attorneys’ fees. If any action is necessary to enforce or interpret the terms of
this Agreement or any other related documents, the prevailing Party shall be
entitled to reasonable attorneys’ fees, costs, and necessary disbursements in
addition to any relief to which it may be entitled.  “Prime Rate” means the rate
announced from time to time by Wells Fargo Bank, National Association (or any
successor thereto or other major money center commercial bank agreed to by the
parties hereto) at its New York, New York office as its prime rate or base rate
for U.S. Dollar loans in the United States of America in effect on the date of
determination.

 

ARTICLE V.
DELIVERY, TITLE & RISK OF LOSS

 

5.1          Delivery, Title & Risk of Loss.  Risk of loss or damage to the
Goods shall pass to the applicable Buyer upon electronic or other written tender
of the Goods at Seller’s facility.  Unless otherwise specified in the Order,
invoice or other document related thereto, delivery and transfer of possession
of the Goods shall occur (x) in the case of Goods destined for a Site within the
United States, upon delivery (i) to the carrier in the case of Goods
manufactured in Texas, or (ii) at the place of manufacture in the case of Goods
manufactured in Oklahoma, and  (y) in the case of Goods destined for a Site
outside the United States, upon delivery to the designated port of entry outside
the United States (DAP).  The applicable Buyer shall keep the Goods fully
insured with loss payable to Seller from the time of delivery until the purchase
price (as determined in Section 4.1) has been fully paid to Seller. Title to the
Goods sold shall pass (i) upon arrival of the Goods at the applicable Buyer’s
designated site in the case of Goods destined for a site within the United
States and (ii) at the time of delivery as set forth above in the case of Goods
destined for a site outside the United States.  In either case, Seller retains a
security interest in the Goods until such time as it receives full and final
payment, and such Buyer agrees to execute and file all documents deemed
necessary by Seller to perfect said security interest.  Any delivery dates
quoted are approximate and shall depend on prompt receipt by Seller of all
information necessary to proceed with the Goods immediately and without
interruption.  If Seller and the applicable Buyer agree in writing to require
Seller’s delivery to such Buyer’s designated site, Seller’s obligation is
conditional upon free access to the site and the site being designated in the
Order.  Seller reserves the right to make delivery in installments, provided
that a delay with respect to any installment shall not affect any other
installments.  Any delivery of Goods that is delayed by causes within the
applicable Buyer’s control or due to such Buyer’s inability to accept delivery
may be placed in storage by Seller at such Buyer’s risk, and such Buyer shall be
responsible for all costs of unloading, shipping, storage, insurance and other
expenses incurred thereby.

 

5.2          Inventory.  Each Buyer may purchase from Seller and request Seller
to store specific quantities of inventory exclusively for such Buyer’s use in
connection with Goods ordered, in order to reduce the lead times for any
critical component equipment. Any such inventory purchased by Buyer shall be at
cost at the time of purchase, which cost shall be utilized in determination of
Cost-Plus Price, if such inventory is later incorporated into the Goods.  If, on
the other hand, such inventory is removed by Buyer

 

8

--------------------------------------------------------------------------------


 

from Seller’s facility and not incorporated into the Goods, Buyer shall pay to
Seller the Administrative Fees (as calculated in accordance with Schedule III).

 

5.3          Acceptance.  A Buyer’s acceptance of Goods shall be deemed to have
occurred upon delivery unless Seller is otherwise notified in writing of such
Buyer’s intent to reject the Goods within seven (7) days from such Buyer’s
receipt of the Goods at the requested delivery location.  A Buyer’s acceptance
of the Goods shall constitute a waiver of any claim for damage in delivery or
shortage of Goods.  Seller shall, as soon as practicable using commercially
reasonable efforts, but not later than thirty (30) days from the date of receipt
of a Buyer’s notice of damage in delivery or shortage of Goods, plus any amount
of time during which Seller is delayed by Force Majeure, remedy the
nonconforming aspects of the Goods.  Each Buyer waives any right to revoke its
acceptance of Goods, it being the intent of the Parties that, subject to
Section 2.2(a)(iii) and this Section 5.3, the Buyers’ rights and remedies for
any non-conformity of Goods after acceptance shall be limited to Seller’s
warranty set out in Article VII and subject to all limitations described therein
and in this Agreement.

 

ARTICLE VI.
FORCE MAJEURE

 

6.1          Force Majeure.

 

(a)           Seller shall not be liable for loss, damage, detention or delay,
and Seller’s lack of performance will be excused, due to events of Force Majeure
the occurrence of which Seller promptly notifies Buyers.  In such notice, Seller
shall provide Buyers a list of Orders expected to be impacted by the Force
Majeure.  “Force Majeure” means any cause or event not within the reasonable
control of Seller or the manufacturers of the components incorporated into the
Goods sold hereunder and which by the exercise of due diligence, such person is
unable to prevent or overcome.  Subject to the definition of Force Majeure and
the standard set forth therein, causes or events resulting in “Force Majeure”
may include but are not limited to: to war, civil insurrection or acts of the
common enemy, fire, flood, strikes or other labor difficulty, acts of civil or
military authority including governmental laws, orders, priorities or
regulations, acts of the applicable Buyer, embargo, car shortage, wrecks or
delay in transportation, inability to obtain necessary labor, materials or
manufacturing facilities from usual sources, and faulty forgings or castings.

 

(b)           In the event of delay in Seller’s performance due to Force
Majeure, the time of Seller’s performance shall be extended for a period of time
equal to the period of such Force Majeure.  If a Force Majeure continues (or a
Buyer reasonably believes that such Force Majeure is expected to continue) for a
period of fourteen (14) days or more (a “Prolonged Force Majeure”), then (i) a
Buyer may elect instead to have a third party provide the unexecuted portion of
any or all of the Goods that were in process at the time of occurrence of the
Force Majeure event with respect to Seller or (ii) Seller may elect to terminate
the portion of the Order relating to the unexecuted portion of such Goods.  In
either case, the applicable Buyer shall compensate Seller for work performed
with respect to the Goods delivered and accepted by such Buyer under such Order
through the date of termination.  If the applicable Buyer shall have made the
election described in clause (i) above, Buyer shall also compensate Seller for
any charges, fees or direct costs, including reasonable, noncancellable
obligations incurred by Seller prior to receipt of the notice of termination or
incurred by Seller in terminating the work associated with such Order, and
Seller shall provide such Buyer with any Goods for which Buyer has paid
hereunder.  Notwithstanding Section 1.1, during the occurrence of a Prolonged
Force Majeure, Buyers shall have the right to order from third parties any Goods
that Buyer is unable to obtain from Sellers because of the occurrence of such
Prolonged Force Majeure.

 

9

--------------------------------------------------------------------------------


 

(c)           Additionally, if a Party has canceled all outstanding Orders
pursuant to Section 6.1(b) and if the delay resulting from Force Majeure extends
for more than one hundred eighty (180) days and the Parties have not agreed upon
a revised basis for providing the Goods at the end of the delay, then any Party,
upon thirty (30) days written notice, may terminate this Agreement.

 

ARTICLE VII.
WARRANTIES

 

7.1          Warranty of Goods Manufactured by Seller.

 

(a)           Except for parts which are not manufactured by Seller as described
in Section 7.2, Seller warrants Goods manufactured by it to be free from defects
in material and workmanship for a period of twelve (12) months from the date of
startup of such Good or eighteen (18) months from the date of delivery of such
Goods, whichever period expires first, subject to the following conditions. 
Except as set forth in Sections 7.1(c) and 7.2, Seller’s sole responsibility
under this warranty shall be (i) to either repair or replace any part of the
Goods that fail under this warranty and (ii) to re-perform any workmanship
relating to such Goods that fails under this warranty; provided, the applicable
Buyer has promptly reported same to Seller in writing.  Subject to the
limitations set forth in this Agreement, such parts or repairs to the Goods
shall be provided at no cost to the applicable Buyer.

 

(b)           The applicable Buyer shall notify Seller promptly upon such
Buyer’s identification of a defect covered by the warranty provided in this
Article VII.  Seller shall, as promptly as practicable, furnish an on-site
representative to diagnose the defect, and Seller shall resolve the defect as
promptly thereafter as practicable.

 

(c)           Notwithstanding the foregoing, in the event Seller has not
commenced remediation of a defect covered by the warranty provided in this
Section 7.1, the applicable Buyer may remedy such defect, in which case Seller
shall reimburse such Buyer for the actual and documented costs reasonably
incurred by such Buyer as follows:

 

(i)            With regard to defects in parts under the warranty in this
Section 7.1, if Buyer chooses to repair or replace any defective part, Seller
shall reimburse such Buyer for the actual and documented costs and expenses for
replacement parts reasonably incurred by Buyer in connection with such
replacement or repair; provided, however, that Buyer shall only be entitled to
costs or expenses relating to the replaced part and shall not be entitled to any
costs or expense for labor, overhead, markup, profit or any other service work
performed by Buyer or its subcontractors.

 

(ii)           With regard to defects in workmanship under warranty, if Buyer
elects to repair any defect in workmanship, Seller shall reimburse Buyer for its
actual and documented costs reasonably incurred; provided, however, the
reasonable labor charge associated with such repair shall be deemed to be the
actual and documented base pay of the person providing such labor plus 20% of
such base pay.  The base pay charged shall not include any cost for overhead
(except for such 20% markup), profit or margin.  If at any time, Seller is
on-site, Seller shall be entitled to take-over from Buyer any ongoing repair of
any defect in workmanship.

 

(d)           In all cases, Seller’s reasonable diagnosis of a defect shall be
conclusive as to the repairs required under this warranty.

 

(e)           Each of Seller and Buyers shall designate an individual to receive
warranty-related notices and coordinate warranty coverage determinations, repair
or replacement services and

 

10

--------------------------------------------------------------------------------


 

payments on such Party’s behalf, and each Party shall, from time to time, notify
the other Parties in writing of the name and contact information for such
individual.

 

7.2          Warranty of Other Manufacturers’ Products.  SELLER MAKES NO
WARRANTIES OR REPRESENTATIONS OF ANY KIND, WHETHER EXPRESSED, IMPLIED OR
STATUTORY, AND DISCLAIMS ANY RESPONSIBILITY FOR ANY COMPONENT PARTS OR
ACCESSORIES SOLD HEREUNDER WHICH ARE NOT MANUFACTURED BY SELLER.  To the fullest
extent permitted by law and by the manufacturers, Seller extends to each Buyer
the manufacturer’s warranty given to Seller by the manufacturer(s) of said
component parts and accessories, but Seller does not guarantee those
warranties.  Claims under any manufacturer’s warranty shall be made in
accordance with the manufacturer’s requirements regarding the return, repair, or
replacement.  Seller agrees to use all reasonable efforts and to cooperate with
each Buyer in processing any such claims, including Seller contacting the
manufacturer directly on Buyer’s behalf.

 

7.3          Limitation of Warranty.  The warranties contained herein do not
apply (i) to repairs or replacements required because of accident, misuse,
neglect, failure to maintain in accordance with manufacturer specifications, or
causes other than ordinary use; (ii) to any portion of the Goods modified by or
on behalf of the applicable Buyer; (iii) to design parameters and equipment
selections mandated by such Buyer or user which are not in accordance with
Seller’s standard design and safety practices provided to such Buyer in writing;
(iv) where manufacturer serial numbers or warranty decals have been removed or
altered by or on behalf of such Buyer; (v) where Seller performed as directed by
such Buyer, its agents or representatives and the warranty matter arises as a
result of Seller’s compliance with those directions unless such directions are
consistent with Seller’s or the manufacturer’s procedures; (vi) where such Buyer
fails to follow the recommended operating and maintenance procedures of the
original equipment manufacturer; (vii) where such Buyer fails to maintain an
industry-standard safety shutdown/alarm system; (viii) to normal wear and tear;
(ix) to normal maintenance work or maintenance parts; (x) transportation charges
for completed Goods; (xi) costs of installation or other labor charges relating
to warranty of parts; (xii) where (A) either (1) Buyer, (2) with respect to any
CAT Goods, Buyer or an authorized dealer of such CAT Goods or (3) with respect
to any Ariel Goods, Buyer or Ariel Corporation (or one of its Affiliates), does
not conduct start-up procedures with respect to such Goods and (B) Seller is not
invited to participate in start-up procedures after installation of the Goods;
(xiii) to the overall operations of any systems in which the Goods constitute a
component; or (xiv)  duty, taxes or any other charges relating to the warranty.

 

7.4          Disclaimer of Non-Express Warranties.  EXCEPT FOR THE EXPRESS
WARRANTIES STATED HEREIN, SELLER DISCLAIMS ALL WARRANTIES ON THE GOODS AND
SERVICES FURNISHED HEREUNDER, INCLUDING WITHOUT LIMITATION, ALL IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND ANY
WARRANTY AGAINST REDHIBITORY DEFECTS OR VICES.  EACH BUYER ACKNOWLEDGES AND
ACCEPTS THE EXPRESS WARRANTIES AS ITS SOLE REMEDY WITH RESPECT TO THE GOODS AND
SERVICES.  THE EXPRESS WARRANTIES STATED HEREIN ARE IN LIEU OF ALL OBLIGATIONS
OR LIABILITIES ON THE PART OF THE SELLER FOR DAMAGES, INCLUDING BUT NOT LIMITED
TO SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR IN CONNECTION
WITH THE USE OR PERFORMANCE OF THE GOODS SOLD AND SERVICES PROVIDED HEREUNDER.

 

ARTICLE VIII.
INDEMNIFICATION

 

8.1          Indemnity.  In this Agreement, “Claims” shall mean all claims,
demands, causes of action, liabilities, damages, judgments, fines, penalties,
awards, losses, costs, expenses (including,

 

11

--------------------------------------------------------------------------------


 

without limitation, attorneys’ fees and costs of litigation) of any kind or
character arising out of, or related to, the performance of or subject matter of
this Agreement.  With respect to any Party, such Party’s “Indemnitees” shall
mean (i) its respective parent, subsidiaries and affiliated or related
companies; (ii) its and their respective working interest owners, co-lessees,
co-owners, partners, joint operators, customers, joint venturers, if any, and
their respective parents, subsidiaries and affiliated or related companies and
(iii) the respective officers, directors, employees, and consultants of all of
the foregoing.

 

(a)           Seller shall release, indemnify, defend and hold harmless each
Buyer and its Indemnitees from and against any and all Claims brought by,
through or derived from any member of Seller or its Indemnitees or their
respective Indemnitees’ contractors or subcontractors or their respective
employees and consultants with respect to loss, destruction or damage of the
property of Seller or its Indemnitees or their respective contractors or
subcontractors or their respective employees and consultants, or personal or
bodily injury, sickness, disease or death, loss of services and/or wages, or
loss of consortium or society of any member of Seller’s Indemnitees or such
Indemnitees’ contractors or subcontractors or their respective employees,
consultants, agents or invitees.

 

(b)           Each Buyer jointly and severally shall release, indemnify, defend
and hold harmless Seller and its Indemnitees from and against any and all Claims
brought by, through or derived from any member of such Buyer’s Indemnitees or
such Indemnitees’ contractors or subcontractors or their respective employees,
and consultants with respect to loss, destruction or damage of the property of
such Buyer or its Indemnitees or such Indemnitees’ contractors or subcontractors
or their respective employees and consultants, or with respect to personal or
bodily injury, sickness, disease or death, loss of services and/or wages, or
loss of consortium or society of any member such Buyer or its Indemnitees or
their respective contractors or subcontractors or their respective employees or
consultants. Buyer’s indemnity with respect to loss, destruction or damage to
its property applies to the Goods as soon as and upon transfer of risk of loss
and title as set forth in Section 5.1 herein, notwithstanding Seller’s retention
of a security interest in the Goods until such time as it receives full and
final payment.

 

8.2          Each Party covenants and agrees to support the mutual indemnity
obligations contained in Sections 8.1(b) and (c) above, by carrying insurance
(or qualified self-insurance) of the types and in the amounts not less than
those specified in Article IX of this Agreement, for the benefit of the other
Parties.

 

8.3          THE ASSUMPTIONS AND EXCLUSIONS OF LIABILITY, RELEASES AND
INDEMNITIES SET FORTH IN THIS ARTICLE VIII SHALL APPLY TO ANY CLAIM(S) WITHOUT
REGARD TO THE CAUSE(S) THEREOF INCLUDING, WITHOUT LIMITATION, PRE-EXISTING
CONDITIONS, WHETHER SUCH CONDITIONS BE PATENT OR LATENT, THE UNSEAWORTHINESS OF
ANY VESSEL OR VESSELS, IMPERFECTION OF MATERIAL, DEFECT OR FAILURE OF EQUIPMENT,
BREACH OF REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED), ULTRAHAZARDOUS
ACTIVITY, STRICT LIABILITY, TORT, BREACH OF CONTRACT, BREACH OF STATUTORY DUTY,
BREACH OF ANY SAFETY REQUIREMENT OR REGULATION, OR THE NEGLIGENCE OF ANY PERSON
OR PARTY OR PARTY’S INDEMNITEES, INCLUDING, WITHOUT LIMITATION, THE INDEMNIFIED
PARTY OR PARTIES AND THEIR INDEMNITEES, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT
AND/OR CONCURRENT, ACTIVE OR PASSIVE, OR ANY OTHER THEORY OF LEGAL LIABILITY.

 

8.4          WITH RESPECT TO THIS ARTICLE, BOTH PARTIES AGREE THAT THIS LANGUAGE
COMPLIES WITH THE REQUIREMENT KNOWN AS THE EXPRESS NEGLIGENCE RULE, TO EXPRESSLY
STATE IN A CONSPICUOUS MANNER TO AFFORD FAIR AND ADEQUATE NOTICE THAT PROVISIONS
REQUIRING ONE PARTY (THE INDEMNITOR) TO

 

12

--------------------------------------------------------------------------------


 

BE RESPONSIBLE FOR THE NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANOTHER
PARTY (THE INDEMNITEE).

 

ARTICLE IX.
INSURANCE

 

9.1          Insurance.  Upon written request, each Party shall furnish to the
other Parties certificates of insurance evidencing the fact that adequate
insurance to support each Party’s obligations hereunder has been secured.  To
the extent of each Party’s indemnity and release obligations hereunder, each
Party agrees that its respective insurance policies shall (i) be primary to the
other Parties’ and their respective Indemnitees’ insurance; (ii) name the other
Parties and their respective Indemnitees as additional insureds and (iii) be
endorsed to waive subrogation against the other Parties and their respective
Indemnitees.

 

ARTICLE X.
LIMITATION OF LIABILITY

 

10.1        Limitation of Liability.  The remedies of each Buyer set forth
herein are exclusive, and the total liability of the Seller’s Indemnitees and
the manufacturers of Goods with respect to this Agreement and the Goods and
services furnished hereunder, and in connection with the performance or breach
thereof, and from the manufacture, sale, delivery, installation, repair,
replacement or technical direction or services covered by or furnished under
this Agreement, whether based on contract, warranty, tort, negligence,
indemnity, strict liability, products liability or otherwise, shall not exceed
the purchase price of the Goods or services upon which such liability is based
provided, however, that the limitation of liability set forth in this Article X
shall not apply to Claims which are the subject matter of Section 2.2(c) or the
indemnity provisions set forth in Article VIII.

 

10.2        Waiver of Consequential Damages.  NONE OF THE BUYERS’ RESPECTIVE
INDEMNITEES NOR SELLER’S INDEMNITEES NOR MANUFACTURERS OF COMPONENTS OF THE
GOODS SHALL IN ANY EVENT BE LIABLE TO THE OTHER FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES ARISING OUT OF
THIS AGREEMENT OR ANY BREACH HEREOF, INCLUDING BUT NOT LIMITED TO DAMAGES FOR
ANY DEFECT IN, OR FAILURE OF, OR MALFUNCTION OF THE GOODS SOLD OR SERVICES
SUPPLIED HEREUNDER, WHETHER BASED UPON LOST GOODWILL, LOST REVENUE OR
ANTICIPATED PROFITS (EXCEPT THOSE INCLUDED IN THE PRICE OF THE GOODS), INTEREST,
LOSS OF USE, WORK STOPPAGE, IMPAIRMENT OF OTHER GOODS, LOSS BY REASON OF
SHUTDOWN OR NON-OPERATION, INCREASED EXPENSES OF OPERATION OF THE GOODS, LOSS OF
USE OF POWER SYSTEM, COST OF PURCHASE OF REPLACEMENT POWER, OR CLAIMS OF ANY
BUYER OR CUSTOMERS OF ANY BUYER FOR SERVICE INTERRUPTION, WHETHER OR NOT SUCH
LOSS OR DAMAGE IS BASED ON CONTRACT, WARRANTY, SOLE OR CONCURRENT
NEGLIGENCE, INDEMNITY (OTHER THAN AS PROVIDED IN ARTICLE VIII OF THIS
AGREEMENT), STRICT LIABILITY, PRODUCTS LIABILITY OR OTHERWISE, EXCEPT TO THE
EXTENT ANY SUCH PARTY SUFFERS SUCH DAMAGES (INCLUDING COSTS OF DEFENSE AND
REASONABLE ATTORNEYS’ FEES INCURRED IN CONNECTION WITH DEFENDING SUCH DAMAGES)
PAID OR PAYABLE TO A THIRD PARTY, WHICH DAMAGES SHALL NOT BE EXCLUDED BY THIS
PROVISION AS TO RECOVERY HEREUNDER.

 

13

--------------------------------------------------------------------------------


 

ARTICLE XI.
INTELLECTUAL PROPERTY

 

11.1        Indemnification.  Each Party shall be responsible for and hold
harmless and indemnify each other Party’s Indemnitees against Claims arising
from infringement or alleged infringements of patents, copyrights or trademarks
of the United States or other countries covering the property, equipment,
methods or processes furnished or directed by such Party.

 

11.2        Rights.  The Parties acknowledge and agree that all right, title and
interest in or to any invention, technology, work or other matter that is
created, discovered, invented or developed solely by Seller or either Buyer and
incorporated or used in the design or manufacture of the Goods (the “Sole
Intellectual Property”) will be the sole and exclusive property of the
applicable Buyer or Seller, as the case may be, and the other Parties shall not
have any ownership, license or other interest in the Sole Intellectual Property
and shall not use such Sole Intellectual Property in the design or manufacture
of equipment and other goods for the use of third parties without prior written
consent of the applicable other Party.  The Parties acknowledge and agree that
all right, title and interest in or to any invention, technology, work or other
matter that is jointly created, discovered, invented or developed by Seller and
either Buyer and incorporated or used in the design or manufacture of the Goods
(the “Joint Intellectual Property”) will be the joint property of the Parties
and such Joint Intellectual Property shall be governed by the rights and
obligations of the Parties under the Joint Intellectual Property Agreement,
dated as of the date hereof, among Seller, Exterran Corporation and AROC Corp.
of even date herewith.

 

ARTICLE XII.
GENERAL PROVISIONS

 

12.1        Packaging.  With respect to each Order, the Goods shall be packed
according to the applicable Buyer’s standard packaging standards, unless Seller
and the applicable Buyer expressly agree to the contrary in writing.

 

12.2        Setoffs.  No Party shall set off against any amounts due to any
other Party hereunder amounts claimed by any Party against the other Parties for
any reason whatsoever.

 

12.3        Assignability.  No Party hereto may directly or indirectly assign,
including by contract or by merger, acquisition, consolidation, dissolution or
otherwise (irrespective of whether such Party is the surviving entity), its
respective rights or delegate its respective obligations under this Agreement
without the express prior written consent of the other Parties hereto.  The
rights and obligations of a party to this Agreement shall inure to any permitted
assignee of such party.

 

12.4        Governing Law; Dispute Resolution.  This Agreement (and any Claims
or disputes arising out of or related hereto or to the transactions contemplated
hereby and thereby or to the inducement of any Party to enter herein and
therein, whether for breach of contract, tortious conduct or otherwise and
whether predicated on common law, statute or otherwise) shall be governed by and
construed and interpreted in accordance with  the laws of the State of Texas,
irrespective of the choice of laws principles of the State of Texas, including
all matters of validity, construction, effect, enforceability, performance and
remedies.  Any dispute, controversy or claim arising out of or relating to this
Agreement shall be resolved in accordance with the procedures set forth in
Article VI and Section 9.5 of the Separation and Distribution Agreement.

 

12.5        Notices.   All notices, requests, Claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service), or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the

 

14

--------------------------------------------------------------------------------


 

following addresses (or at such other address as shall be specified in a notice
given in accordance with this Section 12.5):

 

If to Archrock Services, L.P.:

 

Archrock Services, L.P.

16666 Northchase Dr.

Houston, Texas 77061

Attention: General Counsel

Fax: (281) 836-8060

 

If to Archrock Field Services LLC, to:

 

Archrock Field Services LLC

16666 Northchase Dr.

Houston, Texas 77061

Attention: General Counsel

Fax: (281) 836-8060

 

If to Seller:

 

Exterran Energy Solutions, L.P.

4444 Brittmoore Rd

Houston, Texas 77041

Attention: General Counsel

Fax: (281) 836-7953

 

Each Buyer may, by notice to Seller, and Seller may, by notice to each Buyer,
change the address and contact person to which any such notices are to be given.

 

12.6        Waiver of Default.  Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of such Party. No failure or delay by any Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall a single or partial exercise thereof prejudice any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

12.7        Severability.  If any provision of this Agreement, or the
application thereof to any person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or thereof, or the application of such provision to persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby. Upon such determination, the
Parties shall negotiate in good faith in an effort to agree upon such a suitable
and equitable provision to effect the original intent of the Parties.

 

12.8        Electronic Transaction, Counterparts.   Each Party hereto
acknowledges that it and the other Party hereto may execute this Agreement by
facsimile, stamp or mechanical signature. Each Party hereto expressly adopts and
confirms each such facsimile, stamp or mechanical signature made in its
respective name as if it were a manual signature, agrees that it shall not
assert that any such signature is not adequate to bind such Party to the same
extent as if it were signed manually and agrees that at the reasonable request
of any other Party hereto at any time it shall as promptly as reasonably
practicable

 

15

--------------------------------------------------------------------------------


 

cause this Agreement to be manually executed (any such execution to be as of the
date of the initial date thereof).  This Agreement may be executed in any number
of counterparts, and each counterparty hereof shall be deemed to be an original
instrument, but all such counterparts shall constitute but one instrument.

 

12.9        Compliance with Laws.  Each Buyer warrants that it will comply with
all applicable international, federal, state and local laws and regulations
related to the purchase, use and resale of the Goods, including those governing
export control, unfair competition, corrupt practices and anti-discrimination.

 

12.10      Entire Agreement.  This Agreement, and the exhibits, annexes and
schedules hereto contain the entire agreement between the Parties with respect
to the subject matter hereof, supersedes all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the Parties with respect to such subject matter other than those set
forth or referred to herein or therein.

 

12.11      Acceptance of Waivers and Limitations.  Each Buyer acknowledges that:
(i) it is a sophisticated purchaser of goods and services of the type described
herein, (ii) it and its legal counsel have been afforded the opportunity to
review and participate in the negotiation and settlement of this Agreement,
(iii) it fully understands the nature and extent of the waivers and limitations
on such Buyer’s rights and remedies set out herein and it accepts such waivers
and limitations, and (iv) any rule of construction to the effect that any
ambiguity contained herein is to be resolved against a drafting Party shall not
be applicable to the interpretation of this Agreement.

 

[Signature page follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

 

ARCHROCK SERVICES, L.P.

 

 

 

By:

AROC Services GP LLC,

 

 

its general partner

 

 

 

/s/ D. Bradley Childers

 

D. Bradley Childers

 

President

 

 

 

 

 

 

 

ARCHROCK PARTNERS OPERATING LLC

 

 

 

/s/ D. Bradley Childers

 

D. Bradley Childers

 

President

 

 

 

 

 

 

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

 

 

By:

Exterran General Holdings LLC,

 

 

its general partner

 

 

 

/s/ Jon C. Biro

 

 

 

Jon C. Biro

 

Senior Vice President and Chief

 

Financial Officer

 

Signature Page to Supply Agreement

 

--------------------------------------------------------------------------------